     Case: 3:19-cv-00271-NBB-JMV Doc #: 33 Filed: 05/18/20 1 of 1 PageID #: 601




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

SHAKEYIA D. JOYNER                                                                   PETITIONER

v.                                                                       No. 3:19CV271-NBB-JMV

STATE OF MISSISSIPPI                                                                RESPONDENT


                                       FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the State’s motion to

dismiss is GRANTED, and the instant petition for a writ of habeas corpus is DISMISSED with

prejudice and without evidentiary hearing as untimely filed under 28 U.S.C. § 2244(d).

       SO ORDERED, this, the 18th day of May, 2020.

                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS
                                                      SENIOR U. S. DISTRICT JUDGE
